. TI. B. Davis, asked for the costs of preparing for trial, and of resisting this application.
*48The Court directed a rule, that the .defendant' pay' the costs of the. plaintiff, in preparing for trial, up to the time of the order to. stay proceedings, but refused to allow the costs* of resisting.
Rule accordingly, (a)

 So that the rule laid down in Worthy v. Gilbert, (4 John. Rep. 492,) that on a motion to change the venue, no cost will be allowed on either side, does not extend to the costs of preparing for trial, but merely to the costs of the motion. I think I have heard it ruled-so-before in this Court. The decisions on changing the vemue both in England and this state are very conveniently and fully collected and-arranged in 1 Dunlap's Practice 407 to 414.